DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/6/2022 has been entered.

Response to Amendment
Applicants’ response filed 10/6/2022 amended claim 17 and cancelled claim 18.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Goto in view of Gard from the office action mailed 6/7/2022; therefore this rejection is withdrawn.  New ground of rejection is set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US Patent Application Publication No. 2015/0191674 (hereinafter referred to as Goto) in view of Bahl et al., US Patent Application Publication No. 2016/0115312 (hereinafter referred to as Bahl.        
Regarding claims 17 and 19-34, Goto discloses a threaded connection for comprising a pin-box structure pipes.  A pin, which is a joint member having a male thread, is typically formed at both ends of the oil country tubular goods.  A box, which is a counterpart joint member having a female thread that is screwed to the male thread is typically formed at both-side internal surfaces of a coupling that is a separate member. As shown in FIG. 1, seal portions 4a and 4b are provided at an outer peripheral portion close to an end surface on the front end side in relation to the male thread of the pin, and on an internal peripheral surface of the base portion of the female thread of the box, respectively.  Shoulder portions (also called torque shoulder) 5a and 5b are provided at the end surface of the front end of the pin 1, and the deepest portion of the box 2 which corresponds to the end surface. The seal portions 4a and 4b, and the shoulder portions 5a and 5b constitute an unthreaded metal contact portion of the tubular threaded joint, and the unthreaded metal contact portion and a threaded portion constitute a contact surface of the tubular threaded joint (as recited in claims 23 and 34) (Para. [0001] and [0005]). 
It is preferable that the contact surface of at least one member of the pin and the box which is provided with the lubricating coating be subjected to a surface treatment by blasting, pickling, a phosphate chemical conversion treatment, an oxalate chemical conversion treatment, a borate chemical conversion treatment, electroplating, impact plating, or a surface treatment method selected from two or more kinds thereof before forming the lubricating coating.  In addition, in a case where only the contact surface of one member of the pin and the box is provided with the lubricating coating, it is preferable that the contact surface of the other member of the pin and the box be subjected to the surface treatment by the surface treatment method (as recited in claims 24-33) (Para. [0029]-[0030]). 
Goto discloses a composition for forming a lubricating coating to the tubular threaded joint (discussed above) wherein the composition comprises:  thermoplastic resins, such as, polybutene (Para. [0083]), 2 to 30 mass% of a metal soap (as recited in claims 17-18) (Para. [0076]), 2 to 25 mass% of a wax (as recited in claims 17-18) (Para. [0074]-[0075]), 20 to 70 mass% of a basic metal salt of an aromatic organic acid (as recited in clams 17-18) (Para. [0058]-[0067]), 0.5 to 20 mass% of a lubricating powder, such as, graphite (as recited in claims 19-21) (Para. [0078]-[0080]), and a volatile organic solvent (as recited in claim 22) (Para. [0049]).     
Goto discloses all the limitations discussed above including polybutene, Goto does not, however, explicitly disclose polyisobutylene as recited in claim 17.
Bahl discloses a threaded element of a threaded tubular connection pipe joint seal (Para. [0021]-[0022]) comprising a composition wherein the composition has 1 to 200 parts of a polyisobutylene polymer based on the total styrene block copolymer concentration (as recited in claim 17) (Para. [0059]-[0064] and see Examples/Tables).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the liquid polymers of Bahl in the composition of Goto as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced low oxygen permeability sealing properties (see Abstract of Bahl).      

Response to Arguments
Applicants’ arguments filed 10/6/2022 regarding claims 17 and 19-34 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific additive compounds present in very narrow concentration which are broadly recited in the instant claims even after applicants’ amendments.  See Table 2 of the instant specification as an examples of how instant claim 17 should be amended. For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771